Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 2-11 and 13-17 of U.S. Application 16/766,183 filed on May 21, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claims 2-11 and 13-17, the phrases “…and a multiphase current measuring apparatus for measuring conductor currents of the multiconductor current system; the multiphase current measuring apparatus comprising: “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed 

Claims 2-11, 13-15, and 17 are also rejected to as being dependent on claim 16.

Regarding claim 8, the phrase “a plurality of the at least one bypass conductors are arranged horizontally or vertically adjacent with regard to the measurement plane or concentrically in the measurement plane of the respective magnetoresistive gradient sensor” are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The limitation only discloses need at least one bypass conductors not a plurality of them. Therefore the Examiner will interpret as needing only one bypass. Appropriate correction is required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-5, 8-11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herbing et al (US Pat No. 6310470) in view of Schmitt et al (USPGPub 20190011287). 

    PNG
    media_image1.png
    475
    452
    media_image1.png
    Greyscale

Prior Art: Herbring respectively


	
Regarding claim 16, Herbing discloses a multiphase current measuring apparatus (1) for a multiconductor current system (shown in figs 1-5) with N current phases, where N > 2, the multiconductor current system being of the type having (as disclosed in abstract  as N>2); N current conductors for carrying N current phases, each of the N current conductors being disposed adjacent to at least another of the N current conductors ( 21-23 being conductors); and a multiphase current measuring apparatus for measuring conductor currents of the multiconductor current system; the multiphase current measuring apparatus comprising: N-1 magnetoresistive gradient sensors (M1 and M2), wherein each of the N-1 magnetoresistive gradient sensors is configured for determining a magnetic field strength difference (abstract discloses N-1 sensors) in a measurement plane between currents of two of the N current conductors that are disposed adjacent to each other (col 4 lines 25-55 discloses determining magnetic field based on the difference). Herbing does not fully disclose at least one bypass conductor of at least another of the N current conductors that is disposed further and in a non-immediate manner with respect to the two of the N current conductors that are disposed adjacent to each other; wherein the at least one bypass conductor is arranged with respect to the respective magnetoresistive gradient sensor in a manner to compensate a DC field component of the conductor currents of the two of the N current conductors that are disposed adjacent to each other.
However, Schmitt discloses at least one bypass conductor (342) of at least another of the N current conductors that is disposed further and in a non-immediate manner (not in the path of the magnetic sensors) with respect to the two of the N current conductors that are disposed adjacent to each other; wherein the at least one bypass conductor is arranged with 


Regarding claim 2, Herbing discloses wherein the at least one bypass conductor or a group of bypass conductors is arranged symmetrically with regard to the measurement plane of the respective magnetoresistive gradient sensor, such that a bypass magnetic field generated by the at least one bypass conductor or group of bypass conductors does not bring about a gradient measurement signal of the respective magnetoresistive gradient sensor (will be symmetrical to adjust the conductor, therefore will not bring in a gradient measurement signal).

Regarding claim 3, Herbing discloses wherein  a current component of a conductor current of the respective N current conductor passable through the at least one bypass conductor of the at least another of the N current conductors  is adjustable, by a cross-sectional reduction, an insulation region and/or a resistance region of the portion of the at least another of the N current conductors  bypassed by the at least one bypass conductor (as shown in fig 3 as insulator 2 separates the conductors and sensors). 
Regarding claim 4, Herbing discloses wherein all the N-1 magnetoresistive gradient sensors are arranged along an axis orthogonal to a longitudinal extent of the N current conductors (as shown in fig 5 where the sensors are on an axis orthogonal to the longitudinal direction).

Regarding claim 5, Herbing discloses wherein all the N-1 magnetoresistive gradient sensors are arranged offset relative to the longitudinal extent of the N current conductors (as shown in fig 5 where the sensors are offset). 

Regarding claim 8, Herbing does not fully disclose a plurality of the at least one bypass conductors are arranged horizontally or vertically adjacent with regard to the measurement plane or concentrically in the measurement plane of the respective magnetoresistive gradient sensor. 
However, Schmitt discloses a plurality of the at least one bypass conductors are arranged horizontally or vertically adjacent with regard to the measurement plane or concentrically in the measurement plane of the respective magnetoresistive gradient sensor (are horizontally adjacent to the measurement plane based on fig 20 and fig 21). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Herbing in view of Schmitt in order to create compensation current for higher accurate measurement (Schmitt par 124).

Regarding claim 9, Herbing discloses the N-1 magnetoresistive gradient sensor comprises an adjustable field compensating device (col 5 lines 31-45 discloses sensors having compensation means which would be adjustable). 
Regarding claim 10, Herbing discloses the N current conductors and/or the at least one bypass conductor are individually or jointly comprised in a ferrite structure in order to predetermine a magnetic flux direction (claim 10 discloses having a ferrite structure). 

Regarding claim 11, Herbing discloses wherein N = 3 (as shown in figs 3-5 where there are 3 conductors).

Regarding claim 14, Herbing discloses a field compensating device of the N-1 magnetoresistive gradient sensors is adjustable for measurement range calibration (is adjustable based on voltages an in intended use). 

Regarding claim 15, Herbing in view of Schmitt does not fully disclose the bypass current amounts are selected from the group consisting of less than 20%, less than 10% and less than 5% of the N conductor current.
However, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the bypass current amounts are selected from the group consisting of less than 20%, less than 10% and less than 5% of the N conductor current in order to properly detect the magnetic field based on the specific materials in the conductor as compared to the bypass. Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 17, Herbing discloses a method of multiphase current measurement for N current conductors that are carrying along N current phases, and each of the N current conductors is disposed adjacent to at least another of the N 
However, Schmitt discloses suppressing the DC field component of the conductor currents of the two of the N current conductors that are disposed adjacent to each other by passing a bypass current of the at least another of the N current conductors that is disposed further and in the non- immediate manner, symmetrically to the measurement plane of the magnetoresistive gradient sensor (abstract discloses bias and compensating the magnetic field elements known to be based on DC field component). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Herbing in view of Schmitt in order to ensure proper operation (Schmitt par 124).

Allowable Subject Matter
Claims 6, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest A multiphase current measuring apparatus for a multiconductor current system with N current phases, where N > 2, the multiconductor current system being of the type having; N current conductors for carrying N current phases, each of the N current conductors being disposed adjacent to at least another of the N current conductors; and a multiphase current measuring apparatus for measuring conductor currents of the multiconductor current system; the multiphase current measuring apparatus comprising: an insulator laver, and the at least one bypass conductor having a feed conductor, wherein the N-1 magnetoresistive gradient sensors are arranged above the insulator layer the N current conductors and the at least one bypass conductor  are arranged below the insulator layer in combination with the other limitations of the claim. 

Claim 7 is also objected as it depends on claim 6. 

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a multiphase current measuring apparatus for a multiconductor current system with N current phases, where N > 2, the multiconductor current system being of the type having; N current conductors for carrying N current phases, each of the N current conductors being disposed adjacent to at least another of the N current conductors; and a multiphase current measuring apparatus for measuring conductor currents of the multiconductor current system; the multiphase current measuring apparatus comprising: the magnitude of the bypass current(s) is adjusted by modifying the resistance of a portion of the N current conductor bypassed by the at least one bypass conductor in combination with the other limitations of the claim. 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibahara et al (USPat No. 7898240): discloses a current measuring apparatus with at least 3 conductors. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868